Citation Nr: 1421600	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  13-32 254	)	DATE
	)
	)


THE ISSUE

Whether an October 12, 2012, decision of the Board of Veterans' Appeals was based on clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The moving party is a veteran who had active service from February 1951 to February 1953.  This matter is before the Board of Veterans' Appeals (Board) on the motion of the Veteran in which he alleges clear and unmistakable error in an October 12, 2012, Board decision.

The Board also notes that the Veteran has attempted to alleged CUE in a "February 25, 1985 Board decision."  See January 2014 statement from the Veteran.  In this regard, there is no such decision of the Board.  The final Board decisions of record consist of decisions issued in January 1960, September 1986, June 1990, September 1997, June 2000, October 2003 and October 2012.  The moving party has presented no information to lead the Board to believe that he was referring to any of these other final Board decisions.  Therefore, this matter is not for consideration herein.


FINDING OF FACT

The moving party has not identified any error in the October 12, 2012, Board decision which, had it not been committed, would have compelled a different decision.


CONCLUSION OF LAW

The moving party has not alleged a valid claim of CUE in the October 12, 2012, Board decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1400-20.1407 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, this duty does not apply to claims of CUE in a prior final Board decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board will proceed with consideration of the motion.

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In the October 2012 decision, the Board reopened a previously denied claim of entitlement to service connection for cataracts.  The Board also remanded the issues of entitlement to service connection for cataracts and entitlement to service connection for a skin disorder of the body other than on the scalp or neck.  Finally, the Board denied a claim for an effective date earlier than August 30, 2002, for the award of a 50 percent rating for chronic hidrosadenitis.  This is the only issue potentially subject to a CUE motion, as the other three issues were either granted or remanded (not final).

The Board has carefully reviewed all the arguments involved in the CUE motion but finds that he moving party has not identified any error of the October 2012 Board decision which, had it not been committed, would have compelled a different decision.  Specifically, rather than submitting argument pertaining to the denial of an earlier effective date by the Board in October 2012, the moving party's argument involves discussions of rating decisions issued by the RO and evidence that is not pertinent to the earlier effective date claim.  See October 2013 and January 2014 statements from the moving party.  Again, CUE must be pled with some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant must also give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  See Fugo, supra.  Thus, the Board finds no CUE in the October 2012 Board decision.









ORDER

The motion for revision or reversal of the October 12, 2012, Board decision on the basis of CUE is dismissed without prejudice.




                       ____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



